internal_revenue_service number release date index number ------------------------------------------------- ----------------------------------------- -------------------------------- -------------------------------------- ------------ -------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number --------------------- refer reply to cc psi b01 plr-120297-15 date date legend x ------------------------------------------- -------------------------------------------------------------------- date year state agreement agreement agreement ------------------ ------ ------------- ------------------------------------- ------------------------------------------- --------------------------------- dear ------------------- this responds to your letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling under sec_7704 and sec_7704 of the internal_revenue_code the code according to the information submitted x is a limited_partnership under the laws of state x effected an initial_public_offering on date and is a publicly_traded_partnership facts plr-120297-15 under sec_7704 x provides crude_oil gathering services and natural_gas gathering and processing services for customers as well as transportation and storage for oil and natural_gas customers in addition x engages in interest_rate_swap interest rate cap and treasury lock transactions hedging income as part of its transportation services x derives income from providing pipeline transportation and gathering services of crude_oil natural_gas and other products thereof under agreement x receives volumes of crude_oil into x’s gathering system at various receipt points and then redelivers the crude_oil at various destination points the customer pays a per barrel rate for volumes gathered by x the customer is further obligated to meet an annual volume commitment and must pay x a shortfall amount to the extent the customer fails to reach the minimum volume amount under agreement x provides the customer capacity in x’s pipeline system for delivery at the customer’s pipeline system the customer is obligated to pay a monthly demand charge based on the amount of reserved capacity on x’s pipeline system and in some cases a commodity charge based on the actual quantity of gas shipped on the system pursuant to the transportation services under agreement x collects a fee for gathering natural_gas produced by the customer under agreement agreement and agreement x constructs owns and operates the pipeline and gathering systems x also derives income pursuant to parking agreements where x’s customers are charged a usage fee based on the quantities of natural_gas stored parked at x’s facilities parking consists of i the receipt of gas by x for the customer’s accounts ii the retention of such gas by x and iii the subsequent removal of such gas for the customer’s account at the agreed upon time in some cases x will also engage in cycling agreements with customers a cycling agreement is a parking activity that has an upper limit for the amount of natural_gas that can be parked during a given time period x also derives transportation_income from construction maintenance and operation of lateral pipelines and new points of connection to x’s pipeline system interconnections as part of its downstream services x derives income from the transportation of produced water from crude_oil and natural_gas wells of its gathering system clients the produced water consists of both natural occurring water and flowback fluids used for hydraulic fracturing this water is high in salt content as well as various organic and inorganic compounds and small amounts of radiation and the only viable disposal option is transportation to a disposal well or injecting the water back down the well bore x represents that the produced water pipelines have limited use outside of disposing of waste flowback and cannot easily be converted to another use other than supporting or performing oil or gas production or transportation activities under sec_7704 x’s employees receive specialized training to operate and maintain the produced water pipelines in the future x intends to expand its water transportation services to include plr-120297-15 produced water transportation services to non-gathering clients transportation of produced water that is not naturally occurring but is water flooded into a well to stimulate production and transportation of produced water by truck rather than pipeline x also intends to deliver fresh water chemicals and other solutions to well sites for use in fracturing with respect to the water delivery services x will also collect clean recycle and otherwise dispose_of the water in accordance with federal state or local regulations concerning waste products in connection with the provision of these services x’s employees will receive specialized training and will provide services on an ongoing and frequent basis hedging income in order to finance asset acquisitions and conduct the operations of its business x periodically a incurs debt with a floating interest rate and enters into interest_rate_swap agreements effectively converting its obligation on a portion of that debt into fixed rate debt b incurs debt with a fixed interest rate and enters into interest_rate_swap agreements effectively converting its obligation on portion of that debt into floating rate debt c enters into interest rate cap agreements and d enters into treasury lock agreements in anticipation of a future borrowing transaction in some cases the financial transactions entered into by x are integrated with the related debt instruments under sec_1_1275-6 of the income_tax regulations x is requesting a ruling only on financial transactions that are not integrated interest rate swaps to manage the risk of interest rate movements on x’s borrowings x may enter into interest_rate_swap transactions with an unrelated party the swap counterparty these swap arrangements include i floating-to-fixed swaps ii fixed-to-floating swaps and iii forward-start swaps floating-to-fixed swaps under a floating-to-fixed swap x agrees to pay the swap counterparty a fixed interest rate on a notional_principal_amount in return the swap counterparty agrees to pay x a floating interest rate determined by reference to an established index usually the london_interbank_offered_rate or libor on the notional amount if the floating rate for a given month exceeds the fixed rate the swap counterparty will owe x an amount equal to the difference between the two rates multiplied by the notional_principal_amount if the fixed rate exceeds the floating rate in a month x will owe the swap counterparty an amount equal to the difference between the two rates multiplied by the notional_principal_amount amounts owing will be netted with net monthly settlements occurring during the swap’s term plr-120297-15 fixed-to-floating swaps under a fixed-to-floating swap x agrees to pay the swap counterparty a floating interest rate on a notional_principal_amount in return the swap counterparty agrees to pay x a fixed interest rate the terms of a fixed-to-floating swap are otherwise similar to those of a floating-to-fixed swap described above but they result in an opposite net_income effect as the floating rate changes forward-start swaps to lock in a spot interest rate for a period prior to the issuance of its fixed-debt securities a forward lock x will agree to pay the swap counterparty a fixed interest rate on a notional_principal_amount the swap counterparty agrees to pay x an amount equal to a floating index rate determined by reference to some established index multiplied by the notional_principal_amount for a fixed period that begins on the date of the anticipated debt issuance if the index rate exceeds the fixed interest rate on the date_of_issuance of the debt securities the swap counterparty owes x an amount equal to the excess of the index interest rate over the fixed interest rate multiplied by the notional_principal_amount over the term of the forward lock on the other hand if the fixed interest rate exceeds the floating index rate on the date_of_issuance of the debt securities x will owe the swap counterparty the excess of the fixed rate over the floating index rate multiplied by the notional_principal_amount over the term of the forward lock the amounts the parties owe to each other over the term of the forward lock are calculated and netted on the anticipated date_of_issuance of the debt securities interest rate caps in an interest rate cap x will pay a counterparty an upfront fixed payment the counterparty agrees to pay x an amount equal to a floating index rate determined by reference to some established index multiplied by a notional_principal_amount if and only if the floating index rate exceeds a specified cap rate on a specified_payment date treasury locks in a treasury lock agreement an unrelated party the lock counterparty notionally agrees to purchase treasury bonds from x at a contract_price that values the treasury bonds using an interest rate equal to the prevailing interest rate on treasury bonds in effect on the date of the agreement if the prevailing interest rate on treasury bonds increased during the agreement period x will be entitled to receive a payment from the lock counterparty that is effectively equal to the excess of the contract_price over the lower market price at which x could purchase treasury bonds as a result of the increase in prevailing treasury bond interest rates the payment offsets x’s increased cost of issuing its debt resulting from the increase in prevailing treasury bond interest rates if the prevailing interest rate on treasury bonds decreases during the agreement period x will be required to pay the lock counterparty an amount effectively equal to the excess of the higher market price at which x would have to purchase treasury bonds as a result of the decrease in prevailing treasury bond interest rates over the plr-120297-15 contract_price that payment offsets x’s decreased cost of issuing its debt resulting from the decrease in prevailing treasury bond interest rates law and analysis sec_7704 provides that except as provided in sec_7704 a publicly_traded_partnership will be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established_securities_market or interests in that partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides that sec_7704 does not apply to a publicly_traded_partnership for any taxable_year if such partnership meets the gross_income requirements of sec_7704 for the taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides in relevant part that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of the partnership for the taxable_year consists of qualifying_income sec_7704 provides that the term qualifying_income includes income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy and timber sec_7704 provides that except as otherwise provided in sec_7704 the term qualifying_income includes interest sec_7704 provides that interest shall not be treated as qualifying_income if a such interest is derived in the conduct of a financial or insurance_business or b such interest would be excluded from the term_interest under sec_856 sec_1_7704-3 provides in part that for purposes of sec_7704 qualifying_income includes income from notional_principal_contracts as defined in sec_1_446-3 and other substantially_similar income from ordinary and routine investments to the extent determined by the commissioner income from a notional_principal_contract is included in qualifying_income only if the property income or cash_flow that measures the amounts to which the partnership is entitled under the contract would give rise to qualifying_income if held or received directly by the partnership sec_1_7704-3 plr-120297-15 provides in part that qualifying_income described in sec_1_7704-3 does not include income derived in the ordinary course of a trade_or_business sec_1_446-3 defines a notional_principal_contract as a financial_instrument that provides for the payment of amounts by one party to another at specified intervals calculated by reference to a specified_index upon a notional_principal_amount in exchange for specified consideration or a promise to pay similar amounts sec_1_446-3 further provides that this definition of a notional_principal_contract includes interest rate swaps and interest rate caps payments due under an interest_rate_swap are not interest there is no borrowing and hence no compensation_for use of forbearance of money however such payments are measured by reference to an interest rate or interest rate index and have a cash_flow that would not be excluded under sec_856 if received as interest by x x’s treasury locks and forward-start interest rate swaps are common and routine transactions and like x’s interest rate swaps they are entered into for the purpose of managing the risk of interest rate movements on x’s borrowings under sec_1 a the commissioner may determine the extent to which income from ordinary and routine investments substantially_similar to income from a notional_principal_contract is included in qualifying_income conclusion based solely on the facts submitted and the representations made we conclude that income derived by x directly or indirectly from the following activities will constitute qualifying_income under sec_7704 transportation of crude_oil and natural_gas pursuant to agreement agreement and agreement natural_gas parking activities including income from parking and cycling agreements to the extent parking income is separated from loaning income interconnect activities which enable customer’s product to enter x’s pipeline system transportation of produced water and the delivery of fresh water and injectants where x will also collect clean recycle and dispose_of such water based solely on the facts and representations submitted we also conclude that the income x derives from hedging income is qualifying_income within the meaning of sec_7704 and sec_1_7704-3 except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or plr-120297-15 referenced in this letter in particular no opinion is expressed as to whether x’s hedging income can be integrated with the related debt instruments under sec_1_1275-6 as well as to whether x is taxable as a partnership for federal tax purposes we also express or imply no opinion as to whether the forward-start interest rate swaps or the treasury locks meet the definition of a notional_principal_contract in sec_1_446-3 finally no opinion is expressed or implied as to whether x meets the percent gross_income requirement of sec_7704 in any taxable_year for which this ruling may apply this ruling is directed only to the taxpayer requesting it however in the event of a technical_termination of x under sec_708 the resulting_partnership may continue to rely on this ruling in determining its qualifying_income under sec_7704 sec_6110 of the code provides that this letter may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely laura c fields laura c fields senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
